 1 Elliot Gale (State Bar No. 263326)
   egale@sagarialaw.com
 2 Joe Angelo (State Bar No. 268542)
   jangelo@sagarialaw.com
 3 SAGARIA LAW, P.C.
   3017 Douglas Blvd., Ste. 200
 4 Roseville, California 95661
   Telephone: (408) 279-2288
 5 Facsimile: (408) 279-2299
 6 Attorneys for Plaintiff
   Amy Gutierrez
 7
 8
                                  UNITED STATES DISTRICT COURT
 9
                  EASTERN DISTRICT OF CALIFORNIA — SACRAMENTO DIVISION
10
11
     AMY GUTIERREZ,                                     Case No.: 2:18-cv-00583-MCE-CKD
12
                     Plaintiff,
13                                                      ORDER
14           vs.

15 U.S. BANK, N.A.,
16                   Defendant.
17
18
             Pursuant to the stipulation of the Parties, U.S. Bank, N.A. is dismissed with prejudice and
19
     each party shall bear its own attorneys’ fees and costs. The Clerk of the Court is directed to close
20
     this case.
21
             IT IS SO ORDERED.
22
     Dated: December 30, 2018
23
24
25
26
27
28

                                                       1
                                                     ORDER
